Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to application number 16/094,013 filed 10/16/2018

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The provided specification fails to make clear the “positioning portions” of the container. For better clarification, appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshihiro (US 2009/0250425).

1: Yoshihiro discloses a container comprising: a container body 1 having an opening portion; and

a cap which closes the opening portion and locks onto the container body, the container body and the cap being locked by putting the cap on the container body and pressing the cap toward a direction of the container body (fig. 3A, B),

wherein the cap includes a cap body 21 having a cap locking portion 21b which locks the cap onto the container body 1, a cover cap 22 which covers the cap body and is held on the cap body so as to be displaceable and rotatable in an up-down direction with respect to the cap body, and an urging portion which upwardly urges the cover cap [abstract], and

when a rotational force is applied to the cover cap being downwardly pressed against an urging force of the urging portion, the cap body is displaced in conjunction with the cover cap, so that locking between the cap body and the container body is released, and in a state where the cover cap is not downwardly pressed against the urging force of the urging portion, the cap body is not displaced in conjunction with rotation of the cover cap even when a rotational force is applied to the cover cap, so that locking between the cap body and the container body is not released [0098] [0094].

2: Yoshihiro discloses the container according to claim 1, wherein the cover cap 22 has an inner surface which is opposed to an outer surface of the cap body 21 in a state where the cover cap is pressed downwardly against an urging force of the urging portion, the inner 

3: Yoshihiro discloses the container according to claim 1, wherein the cap body 21 has a base portion 21e to which the cover cap externally fits, the external fitting causing the cap body to work in conjunction with the rotation of the cover cap ([0071]; fig. 3A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiro (US 2009/0250425) in view of Goodall (US 2011/0278253).

4, 5, 7: As best understood by the Examiner, Yoshihiro discloses the container according to claim l but fails to disclose guide and regulating portions. Goodall teaches wherein the container body 6 has a guide portion 9 which, when a rotational force is capable of being applied to the cover cap being pressed downwardly against an urging force of the urging portion, contacts the cap body that works in conjunction with the cover cap, to displace the cap body, and

the cap body gets on the guide portion to be displaced, so that locking between the cap body and the container body is released; and

a regulating portion 7 which contacts the cap body and application of a rotational force to the cap body in a direction opposite to the first rotational direction causes the cap body to contact the regulating portion and refrain from being displaced, so that locking between the cap body and the container body is not released (abstract, fig. 5 and 6). It would have been obvious to one having ordinary skill in the art to modify the container of Yoshihiro to include the stub portions of Goodall in order to ensure a sealed and tamper proof configuration. 


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiro (US 2009/0250425).

8: Yoshihiro discloses the container according to claim 1, wherein the cover cap 22 has a ceiling surface in an inside upper portion of the cover cap, the cap body 21 has an upper end surface opposed to the ceiling surface, and

the urging portion is a bending piece formed integrally with the upper end surface or the ceiling surface to be interposed between the upper end surface and the ceiling surface in a state of being compressed in the up-down direction [0007].


 
11.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiro (US 2009/0250425) in view of Manera (US 2014/0166608).

9: Yoshihiro discloses the claimed invention as applied to claim 1 but fails to disclose a nozzle. Manera teaches the container according to claim l, wherein the container body has a tubular neck portion 106 and a nozzle port 107, and

the cap body 114 includes a stopper portion 127 which is inserted into the nozzle port to close the nozzle port (fig. 1, 5 and 6). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Yoshihiro to include the stopper and nozzle port of Manera in order to safely remove and conceal the contents of the container.

12.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiro (US 2009/0250425) in view of Farago (US 3,027,035).

10: Yoshihiro discloses the claimed invention as applied to claim 1 but fails to teach a generally flat section. Farago teaches the container according to claim 1, wherein the container body and the cap are flat and generally rectangular or oval in section (fig. 1 and 2). It would have been obvious to one having ordinary skill in the art to modify the shape of Yoshihiro to have the flat configuration of Farago in order to ease stacking and storing of the containers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAVEN COLLINS/            Examiner, Art Unit 3735   

/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735